DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1A & 1B), along with the subspecies identified as Subspecies 1A (Figs. 2A & 2B) in the reply filed on 11/16/2022 is acknowledged.
Applicant notes that claim 1-3, 5-9, 11-13, and 17-19 are readable on the elected species/subspecies; however, Examiner disagrees and notes that claim 8 is not readable to the elected species/subspecies. Therefore, claims 4, 8, 10, 14-16, and 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.

Specification
The disclosure is objected to because of the following informality: 
-	in paragraph [0049] line 4, “cushion 120” should be --cushion 110--.  
Appropriate correction is required.

Claim Objections
Claims 6 and 7 are objected to because of the following informality:  
-	in claim 6 line 7, “seat a location” should be changed to --seat at a 
location--.  
Appropriate correction is required.
Claim 7 is also objected to for the same reason above due to its dependency from at least claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1 lines 11-13, the limitation “to inhibit forward translation of a vehicle occupant within the vehicle by rotation of at least one of the vehicle occupant's upper thighs and pelvis region” positively recites a human body part. Examiner suggests changing said limitation to --is configured to inhibit forward translation of a vehicle occupant within the vehicle by rotation of at least one of the vehicle occupant's upper thighs and pelvis region--.
Claims 2, 3, and 5-7 are also rejected for the same reason above due to their dependency from at least claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzenstiel et al. (U.S. Patent Application Publication 2019/0248322 A1).
Regarding claim 1, Herzenstiel et al. (Figs. 1A-2E) discloses a seat-mounted airbag assembly 100, comprising: 
a first lateral cushion 120a configured to deploy adjacent to a first side of a vehicle seat 52; 
a first belt portion 170a coupled with the first lateral cushion 120a and configured to tension the first lateral cushion during deployment; 
a second lateral cushion 120b configured to deploy adjacent to a second side of the vehicle seat 52 opposite the first side; 
a second belt portion 170b coupled with the second lateral cushion 120b and configured to tension the second lateral cushion during deployment; and 
means for releasing 182 at least one of the first 170a and second 170b belt portions during deployment to inhibit forward translation of a vehicle occupant 54 within the vehicle by rotation of at least one of the vehicle occupant's upper thighs and pelvis region (at least Fig. 2E, paragraphs [0057] & [0068]).
Regarding claim 17, Herzenstiel et al. (Figs. 1A-2E) discloses a method for restraining forward translation of a vehicle occupant 54 during an impact event, the method comprising the steps of: 
deploying a first seat-mounted airbag cushion 120a along a first side of a vehicle occupant; 
deploying a second seat-mounted airbag cushion 120b along a second side of the vehicle occupant; and 
releasing 182 at least one wrap-around belt 170a, 170b (at least partially wrap-around belt 170a, 170b) engaging at least one of the first and second seat-mounted airbag cushions to inhibit forward translation of the vehicle occupant within a vehicle seat 52 (at least Fig. 2E, paragraphs [0057] & [0068]).
Regarding claims 18 and 19, Herzenstiel et al. (Figs. 1A-2E) discloses the method, 
(claim 18) wherein the at least one wrap- around belt 170a, 170b (at least partially wrap-around belt 170a, 170b) comprises a first wrap-around belt 170a and a second wrap-around belt 170b, wherein both the first wrap-around belt and the second wrap-around belt are configured to engage one or both of the first 120a and second 120b seat-mounted airbag cushions during deployment;
(claim 19) wherein the step of releasing 182 at least one wrap-around belt (at least partially wrap-around belt 170a, 170b) comprises releasing the first wrap-around belt 170a and the second wrap-around belt 170b (at least Fig. 2E, paragraphs [0057] & [0068]).
Claims 1, 2, 5, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (U.S. Patent Application Publication 2019/0248323 A1).
Regarding claim 1, Saito et al. (Figs. 1-4B) discloses a seat-mounted airbag assembly 100, comprising: 
a first lateral cushion 130a configured to deploy adjacent to a first side of a vehicle seat 110; 
a first belt portion 140a, 140c coupled with the first lateral cushion 130a and configured to tension the first lateral cushion during deployment; 
a second lateral cushion 130b configured to deploy adjacent to a second side of the vehicle seat 110 opposite the first side; 
a second belt portion 140b, 140c coupled with the second lateral cushion 130b and configured to tension the second lateral cushion during deployment; and 
means for releasing (predetermined/threshold load) at least one of the first 140a, 140c and second 140b, 140c belt portions during deployment to inhibit forward translation of a vehicle occupant P within the vehicle by rotation of at least one of the vehicle occupant's upper thighs and pelvis region (at least paragraph [0044]).
Regarding claims 2 and 5, Saito et al. (Figs. 1-4B) discloses the seat-mounted airbag assembly 100, 
(claim 2) further comprising at least one tether (sewing thread - at least paragraph [0044]) coupled with at least one of the first 140a, 140c and second 140b, 140c belt portions, and wherein the means for releasing (predetermined/threshold load) comprises means for releasing the at least one tether coupled with at least one of the first and second belt portions (at least paragraph [0044]);
(claim 5) wherein the first belt portion 140a, 140c and the second belt portion 140b, 140c are portions of a single, unitary belt that extends below the vehicle seat 110 to allow for engagement with both the first lateral cushion 130a and the second lateral cushion 130b (Figs. 1-4B).
Regarding claim 17, Saito et al. (Figs. 1-4B) discloses a method for restraining forward translation of a vehicle occupant P during an impact event, the method comprising the steps of: 
deploying a first seat-mounted airbag cushion 130a along a first side of a vehicle occupant; 
deploying a second seat-mounted airbag cushion 130b along a second side of the vehicle occupant; and 
releasing (predetermined/threshold load) at least one wrap-around belt (at least partially wrap-around belt 140a, 140c, at least partially wrap-around belt 140b, 140c) engaging at least one of the first 130a and second 130b seat-mounted airbag cushions to inhibit forward translation of the vehicle occupant P within a vehicle seat 110 (at least paragraph [0044]).
Regarding claims 18 and 19, Saito et al. (Figs. 1-4B) discloses the method, 
(claim 18) wherein the at least one wrap-around belt comprises a first wrap-around belt (at least partially wrap-around belt 140a, 140c) and a second wrap-around belt (at least partially wrap-around belt 140b, 140c), wherein both the first wrap-around belt and the second wrap-around belt are configured to engage one or both of the first 130a and second 130b seat-mounted airbag cushions during deployment;
(claim 19) wherein the step of releasing (predetermined/threshold load) at least one wrap-around belt (at least partially wrap-around belt 140a, 140c, at least partially wrap-around belt 140b, 140c) comprises releasing the first wrap-around belt (at least partially wrap-around belt 140a, 140c) and the second wrap-around belt (at least partially wrap-around belt 140b, 140c).

Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable 1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 2) if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and section 33(a) of the America Invents Act, set forth in this Office action, and 3) as applicable, if rewritten to overcome the claim objection(s) set forth in this Office action.
Claims 9 and 11-13 are allowed.
The primary reason for the allowance of claims 9 and 11-13 in this case, is the inclusion of the limitation “means for releasing the first wrap-around belt to allow the first wrap-around belt to shift forward relative to the vehicle seat during deployment” now included in independent claim 9, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614              

/JAMES M DOLAK/Primary Examiner, Art Unit 3618